Justice Millwee (dissenting). I would affirm the findings and orders of the Insurance Commissioner and the Chancellor. In reversing their actions the majority conclude there was no evidence to support the charges filed. This is not surprising since they accept the testimony of the Company’s officers and other witnesses as 11 uncontroverted, ’ ’ and ‘‘ discredit ’ ’ the evidence offered by John H. Greene as “hearsay” and supported only by “suspicion or innuendoes”. Despite the lopsided view of the testimony by the majority, a few facts are crystal clear. Even the majority concede that Mr. Greene expended much money, time and effort in negotiating with the College for the policy in question. The representation by Mr. Greene that the Company did not write the type policy desired by the College was made after the most painstaking inquiry and research and in perfect good faith. Not only did he check the Company’s rate books including its current filings with the Insurance Department but he verified such information by checking the leading insurance manuals. In addition, and to be certain, he made the same inquiry of the Company’s general agent at Little Rock and the latter admitted that he told Mr. Greene that the Company did not issue the policy. But: Who wound up with the agent’s fee or commission for writing the policy finally issued and that Mr. Greene worked so hard and diligently to earn? The very same general agent who had led Mr. Greene to believe that the Company did not write the policy, and who, in reference to the commission, frankly stated: “I had done nothing to earn it. ” It is true that the fee paid was much less than a normal commission but Mr. Greene had every right to believe the Company donated the balance of a normal commission to the College just as the agent, Ferguson, indicated it would. Like the Commissioner, I consider such actions on the part of the Company, “Unfair, deceptive and unlawful,” under our statute. For such actions the Company has been neither convicted nor penalized but is only mildly • reprimanded and warned to cease and desist. Instead of repudiating the efforts of Mr. Greene, the Commissioner and the Chancellor to keep the life insurance business in this state clean, this court should be anxious and ready to uphold them. I, therefore, respectfully dissent.